Citation Nr: 1418958	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-15 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Eligibility for Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



REPRESENTATION

Veteran represented by:	Christy Jean, Attorney



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from November 2006 to September 2010.  He was discharged under honorable conditions (general discharge).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for VA educational assistance benefits under Chapter 33, Title 38, United States Code, otherwise known as the Post-9/11 GI Bill.  

In August 2013, the Board remanded the case to the RO, in part for re-consideration of the claim in light of an intervening development whereby an RO awarded the Veteran service connection for a mental disorder, effective in October 2010.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  It is noted that the Veteran has appointed a different agent to represent him, and his new representative is listed on the first page of this decision.  


FINDINGS OF FACT

1.  Service department evidence shows that the Veteran served on active duty more than 30 continuous days from November 2006 to September 2010 and received a discharge of under honorable conditions (general discharge) due to a pattern of misconduct.  

2.  The RO awarded the Veteran service connection for major depressive disorder, effective in October 2010, based on medical evidence relating the onset of psychiatric symptoms to service; the Veteran's psychiatric diagnosis is the underlying reason for his pattern of misconduct and eventual discharge from service.  



CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance benefits under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West Supp. 2012); 38 C.F.R. § 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed. 

II.  Merits of the Claim

In a November 2010 administrative decision, the Buffalo, New York RO denied the Veteran's claim for VA educational assistance benefits under Chapter 33, Title 38, United States Code, or Post-9/11 GI Bill.  The RO determined that the Veteran was not eligible for the benefits based upon the fact that he was given an Under Honorable Conditions (general discharge) from service.  Further, the RO determined that he was not separated for a medical condition existing prior to service, hardship, or a condition that interfered with duty. 

VA regulations provide that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001 if he satisfies certain requirements.  One of those requirements is that the individual serve a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, is discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; a hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a).  

Significantly, an alternative way that an individual may establish eligibility for Chapter 33 educational assistance is if he serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  It is this provision under which the Veteran establishes eligibility, as follows.  

A review of the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that the Veteran served on active duty from November 2006 to September 2010 and was discharged under honorable conditions (general discharge).  As such, he not only meets the requisite minimum 30 continuous days of service but also satisfies the requirement that his discharge be characterized as other than dishonorable.  Moreover, there is competent evidence to show that his service discharge was the result of a service-connected disability.  

In January 2011, the Veteran filed a claim of service connection for a psychiatric disorder.  In a February 2012 rating decision, the Hartford, Connecticut RO awarded the Veteran service connection for major depressive disorder, assigning a 50 percent rating and an effective date of October 1, 2010 (the first day after his date of separation).  The award was evidently based on a March 2011 VA psychiatric examination report, wherein the Veteran was diagnosed with major depressive disorder.  The examiner, who reviewed the Veteran's claim file and noted the Veteran's general discharge, found that the psychiatric condition was at least as likely as not to have been caused by or the direct result of the Veteran's military experience.  He further acknowledged the Veteran's decline in occupational functioning due to a chronically depressed mood, low motivation and energy, difficulty concentrating, and a pattern of disrupted sleep dating back to military service.  

While the VA examiner did not specifically comment upon whether the Veteran's psychiatric symptoms of major depressive disorder led to or contributed towards the Veteran's behavioral problems and pattern of misconduct during service that resulted in his discharge, it is very plausible to draw such a conclusion.  First, the VA examination was conducted within several months of the Veteran's discharge, so it was a particularly timely assessment of the Veteran's mental status and the impact of psychiatric impairment on his level of functioning near to the time of his separation from service.  Second, in a September 2010 Evaluation Report & Counseling Record submitted days before the Veteran's separation from service, the Veteran's retention was not recommended, in part because he was deemed to be a "constant distraction and undue burden" to the division and ship and he "showed no initiative when it came to performing his duties."  He was also noted to have had a non-judicial punishment handed down in August 2010, for an offense committed in July 2010 wherein he failed to obey a lawful order and showed contempt or disrespect toward a petty officer.  Partial service treatment records also show the Veteran related on a Report of Medical History at separation in September 2010 that he had been treated for depression, among other things, in July 2010 and that he was "going through a lot on sea-duty."  In consideration of the foregoing, it is reasonable to conclude that the Veteran's service-connected major depressive disorder was the underlying reason for his pattern of misconduct and eventual discharge from service.  

The Board acknowledges that the actual "narrative reason for separation" on the Veteran's DD Form 214 is " pattern of misconduct."  In other words, a service department has not explicitly determined that the Veteran was discharged from active duty due to a disability, much less a service-connected disability.  Technically, the Veteran's discharge was an administrative one and not a medical one.  Thus, the question arises as to whether VA has the authority to determine if the Veteran's discharge was due to service-connected disability, even though it was not specifically recognized as such by the service department at that time.  The pertinent statute of 38 U.S.C.A. § 3311(b) and its implementing regulation of 38 C.F.R. § 21.9520(b) both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  In that regard, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  The Board has been mindful of these points in deciding the instant claim.   

In summary, the Board finds that the Veteran had at least 30 days continuous active service characterized as other than dishonorable, and that he was discharged due to a service-connected disability.  Accordingly, he met the requirements to establish basic eligibility for Post-9/11 GI Bill education benefits under 38 C.F.R. § 21.9520(b), and his claim is granted. 


ORDER

The appeal seeking eligibility for VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


